                    1   JUSTIN T. BERGER (SBN 250346)
                        jberger@cpmlegal.com
                    2   SARVENAZ “NAZY” J. FAHIMI (SBN 226148)
                        sfahimi@cpmlegal.com
                    3   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    4   840 Malcolm Road
                        Burlingame, CA 94010
                    5   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    6
                        Attorneys for Relator
                    7

                    8

                    9                            IN THE UNITED STATES DISTRICT COURT

               10                                    EASTERN DISTRICT OF CALIFORNIA

               11       UNITED STATES OF AMERICA AND               CASE NO. 1:17-cv-01757-NONE-SAB
                        THE STATE OF CALIFORNIA ex rel.
               12       THOMAS TURNER,
                                                                   RELATOR’S OPPOSITION TO
               13                      Plaintiffs,                 DEFENDANTS’ MOTION FOR
                                                                   CONTINUANCE OF SCHEDULING
               14               v.                                 CONFERENCE AND TO STAY
                                                                   DISCOVERY
               15       DYNAMIC MEDICAL SYSTEMS LLC,;
                        JOERNS HEALTHCARE LLC.;
               16       COVENANT CARE CALIFORNIA LLC;              Magistrate Judge: Stanley A. Boone
                        MARINER HEALTH CARE
               17       MANAGEMENT COMPANY; PLUM
                        HEALTHCARE GROUP LLC; and
               18       CAMBRIDGE HEALTHCARE SERVICES,

               19                      Defendants.

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES             RELATOR’S OPPOSITION TO DEFENDANTS’ MOTION FOR CONTINUANCE OF
COTCHETT, PITRE &
 MCCARTHY, LLP
                         SCHEDULING CONFERENCE AND TO STAY DISCOVERY;
                         Case No. 1:17-cv-01757-NONE-SAB
                    1          Pursuant to the Court’s February 23, 2021 Order (ECF No. 117), Relator hereby opposes

                    2   Defendants’ motion to stay discovery and continue the scheduling conference currently scheduled for

                    3   March 23, 2021 (ECF No. 116).

                    4          Defendants seek to stay the Scheduling Conference and/or discovery on the basis that their

                    5   Motions to Dismiss are pending. Relator again opposes the request in order to allow at least limited

                    6   discovery to commence. For example, Relator would propose that the Parties: (1) exchange Initial

                    7   Disclosures; (2) commence written discovery; and (3) be allowed to take depositions solely under

                    8   Fed. R. Civ. Proc. 30(b)(6) on issues of data, systems, and organizational structure, to allow an

                    9   efficient and orderly discovery plan to be laid out. This limited discovery would have minimal

               10       burden on the Parties.

               11              This case was filed in December 2017 (and remained under seal pending the government’s

               12       investigation until September 16, 2019 [ECF No. 18]). Defendants’ Motions to Dismiss have been

               13       pending for almost eleven months.

               14              Further delay would be particularly unfair given that the government’s investigation into this

               15       matter was cut short by the Court. See March 20, 2019 Order (ECF No. 13); Joint Notice of No

               16       Decision (ECF No. 17). For the last eighteen months, the United States and State of California could

               17       have continued with their under-seal investigation of the claims. Instead, the case was forced into

               18       public litigation, yet Relator has been denied the opportunity to commence discovery. Defendants

               19       are the only beneficiaries of these circumstances, as memories will fade further, and evidence will

               20       grow more stale.

               21              Even if some pacing of discovery were warranted, a continued blanket stay of discovery, as

               22       requested by Defendants, is highly disfavored. See In re Valence Techn’y Sec. Litig., 1994 WL

               23       758688, at *2 (N.D. Cal. 1994) (citing Landis v. North American Co., 299 U.S. 248, 255 (1936))

               24       (“[c]ourts have not looked favorably upon granting a blanket stay of discovery pending resolution of

               25       a challenge to the legal sufficiency of a plaintiff’s complaint”); Spearman v. I Play, Inc., 2018 WL

               26       1382349, at *1 (E.D. Cal. 2018); Salazar v. Honest Tea, Inc., 2015 WL 6537813, at *1 (E.D. Cal.

               27       2015). A “defendant must make a clear showing of hardship or inequity to justify a blanket stay of

               28       discovery pending resolution of a challenge on the pleadings.” In re Valence Technology Securities
       ♼
 LAW OFFICES             RELATOR’S OPPOSITION TO DEFENDANTS’ MOTION FOR CONTINUANCE OF                                          1
COTCHETT, PITRE &
 MCCARTHY, LLP
                         SCHEDULING CONFERENCE AND TO STAY DISCOVERY;
                         Case No. 1:17-cv-01757-NONE-SAB
                    1   Litigation, 1994 WL 758688 at *2 (N.D. Cal. 1994). If some delay of discovery is warranted in this

                    2   case, the best way to determine which discovery should proceed, and which can await determination

                    3   of the Motions to Dismiss, is via a Scheduling Conference with the Court.

                    4          For these reasons, Relator respectfully requests that the Court deny Defendants’ Motion for a

                    5   Continuance and to Stay Discovery, and allow the Scheduling Conference, and limited discovery, to

                    6   proceed.

                    7

                    8   Dated: March 2, 2021                        COTCHETT, PITRE & McCARTHY, LLP

                    9
                                                                    By:    /s/ Justin T. Berger
               10                                                          JUSTIN T. BERGER
                                                                           SARVENAZ “NAZY” J. FAHIMI
               11
                                                                    Attorneys for Relator Thomas Turner
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES             RELATOR’S OPPOSITION TO DEFENDANTS’ MOTION FOR CONTINUANCE OF                                         2
COTCHETT, PITRE &
 MCCARTHY, LLP
                         SCHEDULING CONFERENCE AND TO STAY DISCOVERY;
                         Case No. 1:17-cv-01757-NONE-SAB
